department of the treasury internal_revenue_service washington d c contact person id number telephone number date jan s n ole c0 t employer_identification_number legend dear sir or madam this is in response to your letter requesting rulings as amended regarding the federal tax consequences associated with the transactions described below m is a t nonprofit corporation and is recognized as exempt from federal_income_tax under sec_501 of the intermal revenue cade the code as an organization described in sec_501 of the code m specializes in the treatment of and teaching and research related to disorders of the eye ear nose throat head and neck m has been a teaching affiliate of n for many years m’s chiefs of ophthalmology and otolaryngology hold appointments as chairs of the respective departments at n and are consequently responsible for all eye and ear nose throat head and neck teaching activities at each of the p teaching hospitals all n students undertaking ophthalmic clerkships route through m you represent that while emphasizing its particular speciaities m’s charter contemplates a broad range of activities in support of the health care of the community you indicate that unlike most of the other major teaching hospitals in the area m and it affiliates are not part of a targer health care system which includes other hospitals and medical centers you state that the longstanding relationship between m and r described below as close and interdependent affiliates not subject_to common corporate control has been extremely successful without the need for a more forma corporate affiliation you further indicate that it is also generally believed that m would not be a candidate for inclusion in one of the other larger medical systems at least in part because of this affiliation with r r is a t nonprofit corporation and is recognized as exempt from federal_income_tax under sec_501 of the code as an organization described in sec_501 of the code r is an acute care and teaching hospital located immediately adjacent to m you state that r enjoys world renown as a leading medical center and teaching facility r is one of the principal teaching hospitals of n you state that r and m are organizationally separate members of unrelated corporate groups however as described more particularly below r and m have long shared a close professional affiliation u is also a t nonprofit corporation and is recognized as exempt from federal_income_tax under sec_501 of the code as an organization described in sec_501 of the code uis a rehabilitation hospital located in s and is affiliated with r u is organized as a sister charitable corporation of r sharing with r the r parent as its sole corporate member u maintains fifteen specialized programs in every field of rehabilitation like r and m u is a teaching hospital affiliated with n due largely to an enhanced ability to provide its health care services on an outpatient basis as a principal result of advances in medical technology you indicate that m has developed a current excess capacity of space in its main facility in which to provide inpatient care accordingly m has sought to make use of this excess capacity in a manner to further its charitable purpose of providing health care to the community consistent with its position as a member of the p teaching hospital system and with its close affiliation with r described below pursuant to a lease dated v between m and u the lease m agreed to lease to u space in the facility consisting of approximately w square feet on a single floor of the facility ptus an additional x square feet of storage space the lease provides among other things that the space be used by u solely as an inpatient unit of up to beds of a rehabilitation or long term care hospital providing post acute medical_care or rehabilitation services the unit parties that the space in question be operated as a separate_unit of u and not as a unit of m the unit will be operated under u's hospital license and the patients will be admitted to the unit as patients of u while it is anticipated that m patients who are discharged to u would in the first instance be admitted to the unit the parties have not agreed to set_aside beds or otherwise give m patients preference in this regard in this regard you state that it is intended by the because the unit will be located within m it is believed that the number of patients discharged from m to u may increase since this proximity and accompanying convenience for m physicians will facilitate continuity of care patients of m who would otherwise have remained at m for longer periods may instead be discharged to the unit at u you indicate that such transfer from the sick bed environment of an inpatient unit to a continuing care rehabilitation unit is viewed as desirable for patient care and is increasingly encouraged by health care insurers patients discharged from r directly to the unit will enjoy these benefits you state that in essence the facility will serve in part as the rehabilitation facility for m and relieves m of the need for funding and operating its own rehabilitation facility you state that the term of the lease is for five years from the date of u's receipt of a certificate of occupancy for the space subject_to extension upon good_faith negotiation by the parties at the end of that term under the lease in addition to the space you state that m is also responsible for providing utilities to the unit including utility requirements specific to a hospital setting such as compressed air control air vacum carbon dioxide medical gases and chemical waste lines the lease gives u the right to make alterations and improvements to the leased premises at its own expense with such alterations or improvements to become the property of m on termination of the lease the lease also gives u the 4s right to expand into any additional space on the floor where the unit is located should m decide to make space available for rental anytime during the term of the lease agreement the lease requires m to give u a right_of_first_refusal if m proposes to enter into a lease of space the lease provides for payment of two principal categories of rent by u and m basic rent is payable monthly in advance for the first year subject_to adjustment in subsequent years based on charges in the consumer_price_index rent for repairs maintenance utilities and other services or rmus rent’ is payabte in the first year so called additional rent’ is payable from time to time under the terms of the lease and consists of miscetlaneous charges and fees associated with defaults by u you state that m believes that the terms of the lease represents reasonable commercial terms you further state that the m building in which the leased premises are located is subject_to acquisition_indebtedness within the meaning of sec_514 of the code you state that the acquisition_indebtedness is in the form of qualified c bonds described in sec_145 based on the above you have requested a ruling that the leasing of space to u in accordance with the terms of the lease dated y will not constitute the operation of an unrelated_trade_or_business pursuant to sec_513 of the intemal revenue code sec_509 of the code provides an exemption from federal_income_tax for organizations described in sec_501 including organizations that are organized and operated exclusively for charitable educational or scientific purposes sec_1_501_c_3_-1 of the federal_income_tax regulations regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense in the general law of charity the promotion of health is considered to be a charitable purpose restatement trusts sec_368 and sec_372 iv scott on trust sec_3 ed sec_368 and sec_372 sec_511 of the code imposes a tax on unrelated_business_income of organizations described in sec_501 sec_512 and ii of the code in referencing unrelated_business_taxable_income indicates that in the case of rent except as provided in subparagraph b there shall be exciuded i all rents_from_real_property including property described in sec_1245 and ii all rents from personal_property including for purposes of this paragraph as personal_property any property described in sec_1245 teased with such real_property if the rents attributable to such personal_property are an incidental amount of the total rents received or accrued under the lease determined at the time the personal_property is placed_in_service sec_512 b of the code provides that notwithstanding paragraph or in the case of debt-financed_property as defined in sec_514 there shall be included as an item_of_gross_income derived from an unrelated_trade_or_business the amount ascertained under sec_514 and there shali be allowed as a deduction the amount ascertained under sec_514 sec_513 of the code defines an unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related to the exercise of the organization's exempt purposes or function blo sec_1_513-1 of the regulations provides in part that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes and it is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one thus for the conduct_of_a_trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of exempt purposes sec_1_513-1 of the regulation which references dual use of assets or facilities provides that in certain cases an asset or facility necessary to the conduct of exempt functions may also be employed in a commercial endeavor in such case the mere fact of the use of the asset or facility in exempt functions does not by itself make the income from the commercial endeavor gross_income from related trade_or_business the test instead is whether the activities productive of the income in question contributes importantly to the accomplishment of exempt purposes sec_514 and ii of the code in defining debt-financed_property excludes any property substantially alt the use of which is substantially related aside from the need of the organization for income or funds to the exercise or performance of such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 or ji any purpose to which clause i does not apply to the extent that its use is so substantially related you represent that due largely to an enhanced ability to provide its health care services on an outpatient basis as a principal resuit of advances in medical technology m has developed a current excess capacity of space in its main facility in which to provide inpatient care as a result m has sought to make use of this excess capacity in a manner to further its charitable purpose of providing health care to the community by entering into the lease with u for the excess space you further represent that it is intended by the parties that the space in question be operated as a separate_unit of u and not as a unit of m the unit will be operated under u's hospital license and the patients will be admitted to the unit as patients of u nevertheless you indicate that the lease has been entered into in large part to further m's own purpose of providing an adjacent and convenient rehabilitation facility to which m's own patients may be transferred as needed this lease relieves m of the need to fund and operate its own rehabilitation facility on the premises accordingly based on the facts and representations set forth we rule that the lease of the space to u outlined in your lease dated y will not constitute an unrelated_trade_or_business within the meaning of sec_513 of the code and will not result in debt-financed_income within the meaning of sec_514 this ruling is based on the understanding that there will be no material changes in the facts upon which it is based this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent we are informing your key district_director of this action please keep a copy of this ruling in your permanent records sincerely a cansteg cty tyo nii ven rcl manager exempt_organizations technical group
